68 F.3d 455
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Ramon Hernandez COPLIN, Defendant, Appellant.
No. 95-1258.
United States Court of Appeals, First Circuit.
Oct. 19, 1995.

Benicio Sanchez Rivera, Federal Public Defender, and Laura Maldonado Rodriguez, Assistant Federal Public Defender, on brief for appellant.
Guillermo Gil, United States Attorney, Edwin O. Vazquez and Nelson Perez-Sosa, Assistant United States Attorneys, on brief for appellee.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We reject appellant's arguments essentially for the reasons explained in United States v. Garafano, 61 F.3d 113, 116-17 (1st Cir.1995).  In remanding for "resentencing on the premise that the point of departure is a combined offense level of 13," United States v. Hernandez-Coplin, 24 F.3d 312, 320 (1st Cir.), cert. denied, 115 S.Ct. 378 (1994), we permitted the district court to forego holding a new sentencing hearing, for we stated that "[r]esentencing in this instance requires no additional evidence and is only a small administrative burden."   Id. at 320.  We see no unfairness or violation of appellant's constitutional rights in our approach.  Appellant had a full opportunity to present mitigating evidence and arguments when he was initially sentenced.  The technical nature of our remand did not change the nature of the information relevant to sentencing or warrant affording defendant a second opportunity to repeat, or enlarge upon, what he had earlier presented.


2
Affirmed.